                                                                                    Exhibit
10.42

TRIPLE NET COMMERCIAL LEASE


This Triple Net Lease is made and entered into this 7th day of September, 2000,
at Pensacola, Florida, by and between CORDOVA ASSOCIATES, LLC, a Florida limited
liability company or its assigns, (hereinafter referred to as “Lessor”), and NT
Corporation, a Delaware corporation, (hereinafter referred to as “Lessee”).
 
WITNESSETH:
 
WHEREAS, Lessor is the owner of an 80,000 square foot building located on the
property described in Exhibit A, attached and incorporated by reference and
which building, together with the parking facilities specifically assigned to
Lessee as described herein are hereinafter referred to as “Leased Premises”.
 
WHEREAS, Lessee desires to lease the Leased Premises from the Lessor and Lessee
desires to lease the Leased Premises to the Lessee;
 
NOW THEREFORE, in consideration of the foregoing and in consideration of their
covenants, terms, and conditions hereinafter expressed, the parties hereto agree
as follows.
 
ARTICLE I
DESCRIPTION, USE, TERM, AND RENT
 

1.01  
Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, the Leased
Premises; to be used only as an office building and corporate headquarters for
Lessee’s communications business and in accordance with uses normally incident
thereto and for no other purpose, for the term of 180 months, commencing on the
Commencement Date (which shall be the earlier of the date Lessee first occupies
any portion of the Leased Premises or the date a certificate of occupancy is
issued for the Lessee’s initial occupancy), and ending on the 15th annual
anniversary of the Commencement Date which is the “Expiration Date”. For the
first five (5) years of the term the annual rental shall be $16.00 per square
foot of the Leased Premises; for the second five (5) years of the term (years
6-10 inclusive) the annual rental shall be $17.50. per square foot of the Leased
Premises; and for the third five (5) years of the term (years 11-15, inclusive)
the annual rental shall be $19.00 per square foot of the Leased Premises; and
throughout the term all rental payments shall be net of all taxes, maintenance,
and insurance, all of which shall be paid by Lessee. Annual rental shall be paid
by Lessee in equal monthly installments along with any and all applicable sales
or use taxes.
 

1.02  
The parties acknowledge that the Leased Premises consists of 80,000 square feet.
Beginning on the Commencement Date rental shall be based on 40,000 square feet
until the earlier of: (i) the date Lessee occupies any portion of the remaining
40,000 square feet; or (ii) the date a certificate of occupancy is issued for
Lessee’s occupancy of such remaining 40,000 square feet, at which time rental
shall be based on 80,000 square feet.
 

1.03  
Lessee shall pay Lessor at such place as the Lessor shall designate from time to
time in writing, the aforesaid monthly rental payments plus sales or use taxes
thereon, without demand, set-off, off-set, counterclaim or deduction of any
kind, each in advance due on or before the first day of each calendar month
during aforesaid term: Rental for any portion of a calendar month shall be
pro-rated on a daily ratable basis.
 

 

--------------------------------------------------------------------------------


 
ARTICLE II
INSURANCE AND INDEMNIFICATION
 

 
2.01
Lessee agrees to and shall secure at its expense from a good and responsible
company or companies doing business in the State of Florida, and maintain during
the entire term of this Lease, the following coverages all of which shall name
Lessor as an additional insured:
 

(1)  
fire and extended casualty coverage insurance in an amount not less than one
hundred (100%) percent of the value as determined by Lessor in its discretion of
the Leased Premises and other improvements installed from time to time in, on or
about the Leased Premises.
 

(2)  
Public liability insurance in an amount determined appropriate by the Lessor for
loss from an accident resulting in bodily injury to or death of persons, and for
loss from an accident resulting in damage to or destruction of property.
 

(3)  
Workers Compensation Insurance as and to the extent required by Florida law.
 

(4)  
Casualty insurance for the replacement value of Lessee’s equipment, furnishing,
fixtures, and assets located in, on or about the Leased Premises.
 

2.02  
Lessee shall, on demand provide evidence of such insurance to the Lessor. Each
of the policies required of the Lessee shall expressly provide that such
policies shall not be canceled or altered without ten (10) days prior written
notice to the Lessor.
 

2.03  
Lessee agrees that, in the event of loss due to any of the perils for which it
has agreed to provide insurance, Lessee will look solely to its insurance for
recovery.
 

2.04  
If the Lessee at any time during the term hereof should fail to secure or
maintain the forgoing insurance, the Lessor shall be permitted to obtain such
insurance on the Lessee’s name as the agent of the Lessee, and shall be
reimbursed by the Lessee for the cost of the insurance premiums. The Lessee
shall pay the Lessor interest on paid insurance premiums at the highest lawful
rate, computed from the date the premiums have been paid until reimbursement to
Lessor has been made.
 

2.05  
Proceeds from any policy or policies relating to coverage of the Leased Premises
shall be payable to the Lessor, who shall use such proceeds as provided below.
 

(1)  
If the Leased Premises should be totally destroyed by fire, flood, or other
casualty, or if they should be so damaged that rebuilding or repairs cannot
reasonably be completed within One Hundred Twenty (120) working days from the
date of such loss (within the Lessor’s discretion), then this Lease shall
terminate, and rent shall be abated for the unexpired portion of this Lease,
effective as of the date of said loss. If rebuilding or repairs can be
reasonably completed within One Hundred Twenty (120) working days from the date
of said loss (within the Lessor’s discretion), then the Lessor shall, within
such time period, undertake to rebuild or repair the Leased Premises and other
improvements to substantially the same condition in which they existed prior to
such loss, and no adjustment for rent shall be made, unless such repair or
rebuilding exceeds the aforesaid One Hundred Twenty (120) day period, in which
case rent shall be abated on a daily ratable basis beginning on the first day
after the expiration of such One Hundred Twenty (120) day period. If the Leased
Premises are partially destroyed so as to render a portion of the Leased
Premises untenantable (in Lessor’s discretion), then this lease shall not
terminate and Lessor shall undertake to repair or rebuild such portion and rent
shall be equitably abated for the untenantable portion until such repair or
rebuilding is substantially complete.
 

2.06  
Lessor shall not be liable to Lessee for (i) any accident of damage caused by
elevators, heating, plumbing, lighting, electrical, sewer, or other utility
lines or fixtures, (ii) any accident, injury, or death occurring in connection
with the Leased Premises, (iii) or thefts or losses of or damage to any goods,
cash, personal effects, automobiles, or personal property stored or placed by
Lessee, or Lessee’s employees, agents, visitors, licensees, or invitees, in, on,
or about the Leased Premises. Lessee covenants and agrees to indemnify and hold
Lessor harmless from and against any and all claims, damages, liabilities,
obligations, expenses, costs, causes of action, or other injuries of every kind
and every nature arising out of Lessee’s use and occupancy of the Leased
Premises, including but not limited to full indemnification for Lessor’s
attorneys fees and expenses, including those incurred in enforcing this
indemnification obligation.
 

 
 

--------------------------------------------------------------------------------


ARTICLE III
WASTE AND NUISANCE
 

3.01  
Lessee shall not commit of suffer to be committed any waste on the Leased
Premises, nor shall Lessee maintain, commit or permit the maintenance or
condition of any nuisance on the Leased Premises or use the Leased Premises for
any unlawful purpose or in any way other than as permitted by private and/or
public regulations or restrictions.
 

ARTICLE IV
REPAIRS, MAINTENANCE & UTILITIES
 

4.01  
Lessee shall maintain the Leased Premises and equipment, fixtures, and
improvements therein in a condition fit for their intended use and shall make
all necessary repairs including all repairs of the Leased Premises and
improvements in, on, or about the Leased Premises occasioned by Lessee’s use of
the Leased Premises, including but not limited to maintenance and repair of all
heating, cooling, ventilation, plumbing, electrical, utility and sewer systems,
and all interior and exterior improvements (including parking lot lighting)
regardless of the damages, condition, repair, or actions which necessitate the
repair or maintenance. Lessor shall repair and maintain at its cost solely the
roof, parking lot surface and basic structural components of the building
located on the Leased Premises. All other repairs and maintenance shall be
performed by Lessee at its sole cost and expense regardless of the events which
necessitate the repair or maintenance.
 

4.02  
Lessee shall also have the following affirmative obligations:
 

(1)  
To keep the portion of the leased Premises including parking facilities assigned
to Lessee as clean and sanitary as the condition of the premises permits.
 

(2)  
To dispose from the Leased Premises all rubbish, garbage, and other waste in a
clean and sanitary manner.
 

(3)  
Not to permit any person on the premises with Lessee’s permission to willfully
or wantonly destroy, deface, damage, impair or remove any part of the Leased
Premises or the facilities, equipment, improvements, or appurtenances thereto.
 

(4)  
To immediately notify the Lessor of any damage or other condition of the Leased
Premises or equipment or improvements therein.
 

(5)  
To pay when due any and all amounts required under any and all shared
maintenance, easement, or license agreements to which the Leased Premises are
subject.
 

(6)  
To supply the Leased Premises with all utilities required by Lessee for its
occupancy and to pay any and all charges related thereto, including the
installation, repair, and maintenance of all utility lines, fixtures and
equipment.

 

--------------------------------------------------------------------------------


ARTICLE V
ALTERATIONS, IMPROVEMENTS, AND FIXTURES
 

5.01  
Lessee hereby accepts the Leased Premises and the building in their present
condition as suitable for the use intended by Lessee. Lessee shall not alter or
improve the Leased Premises without the prior written consent of the Lessor, and
any and all alterations, additions, improvements, and fixtures made or placed in
or on said premises including floor and wall coverings, lighting fixtures,
window blinds and coverings, and installed equipment and fixtures, shall on
expiration, or sooner termination of this Lease, belong to the Lessor, without
compensation to the Lessee; provided, however, that Lessor shall have the option
to be exercised upon expiration or sooner termination of this Lease, to require
Lessee to remove any or all of such additions, improvements, or fixtures. It is
contemplated that Lessee shall alter, improve, remodel, and reconstruct the
Leased Premises and install fixtures and equipment therein all at Lessee’s sole
cost and expense and in a manner reasonably acceptable to Lessor for the purpose
of meeting Lessee’s needs. Forty Thousand (40,000) square feet of the Leased
Premises shall be improved by Lessee within the first two (2) years of the term
and the remainder of the Leased Premises shall be improved within two (2) years
thereafter. Any and all improvements constructed by Lessee shall be constructed
solely through contractors, subcontractors, architects, engineers and similar
construction service providers acceptable to Lessor all at Lessee’s sole cost
and expense.
 

5.02  
Lessor shall have the right from time to time during the term or any extended
term of this Lease to construct in or on the Leased Premises such buildings,
improvements, equipment, fixtures, or other facilities as Lessor deems necessary
or convenient for Lessor’s purposes.
 

5.03  
The parties specifically covenant and agree that the Lessee shall have the right
to affix a sign, logo, or other symbol on the exterior of the building if the
following conditions are met:
 

(1)  
Said sign, logo, or symbol is first approved in writing by the Lessor and
applicable regulatory agencies; and
 

(2)  
Lessee shall, at Lessee’s expense promptly remove said sign, logo, or other
symbol upon expiration of the lease term and repair or restore the exterior of
the building to its original state prior to the commencement of the lease term.
 

 

--------------------------------------------------------------------------------


 
ARTICLE VI
TAXES
 

6.01  
During the entire term of this lease, Lessee covenants and agrees to pay any and
all special assessments, ad valorem taxes, or other charges and encumbrances of
every kind and every nature as may be levied by any and all governmental
authorities on the property described in Exhibit A, including but not limited to
ad valorem real property taxes. Should Lessee fail to pay said taxes, when due,
Lessor shall have the right to pay said taxes on Lessee’s behalf and Lessee
shall be obligated to reimburse Lessor for all amounts expended by Lessor plus
interest thereon at the highest lawful rate from the date Lessor makes such
payments until Lessor is fully reimbursed by Lessee.
 

ARTICLE VII
QUIET POSSESSION
 

7.01  
Lessor shall on the Commencement Date of the term of this Lease place Lessee in
quiet possession of the Leased Premises and shall secure the Lessee in the quiet
possession thereof for the aforesaid lease term against all persons lawfully
claiming possession during the aforesaid lease term.
 

7.02  
This Lease and any extensions of the term hereof is subordinate to any and all
encumbrances given by Lessor to secure funds for any purpose deemed appropriate
by Lessor and to any and all renewals, extensions, modifications, replacements,
or refinancings thereof. This provision shall be self-operative, and no further
instrument of subordination shall be required by any mortgagee or holder of any
encumbrance. In confirmation of such subordination, upon Lessor’s request,
Lessee shall promptly execute any requisite or appropriate certification or
other document. In the event that any proceedings are brought for the
foreclosure of any such mortgage or encumbrance, Lessee shall attorn to the
purchaser at such foreclosure sale and shall recognize such purchaser as the
lessor under this lease, and Lessee hereby waives the provisions of any right to
terminate or otherwise adversely affect this lease and the obligations of Lessee
hereunder in the event that any such foreclosure proceeding is prosecuted or
completed. Lessee hereby covenants and agrees to promptly execute such documents
as may be reasonably required to confirm the terms of this section 7.02.
 

7.03  
Lessee agrees at any time and from time to time, upon not less than ten (10)
days written notice by Lessor to execute, acknowledge, and deliver to Lessor, a
statement in writing (i) certifying that this lease is unmodified and in full
force and effect, or if there have been modifications, that this lease is in
full force and effect as modified and stating any such modifications; (ii)
certifying that Lessee has accepted possession of the Leased Premises; (iii)
stating that no rental amounts under this lease have been paid more than thirty
(30) days in advance; (iv) stating the address to which notices to Lessee should
be sent; (v) certifying that Lessee as of the date of any such certification,
has no charge, lien, claim, or set off under this lease or otherwise against the
rental amounts due hereunder; and (vi) specifying such default of Lessor, if
any, which Lessee may assert.
 

Lessee further agrees that it will not seek to terminate this lease by reason of
any act or omission of Lessor until Lessee shall have given written notice of
such act, omission, or default to any mortgagee’s of Lessor from time to time.
 

7.04  
If, in connection with securing financing for the Leased Premises, an
institutional lender shall request reasonable modifications of this lease as a
condition to such financing, Lessee shall not unreasonably withhold or delay its
consent so long as such modifications do not materially increase the obligations
of Lessee hereunder and do not materially adversely affect Lessee’s leasehold
interest or Lessee’s use and enjoyment of the Leased Premises.
 

 
 

--------------------------------------------------------------------------------


ARTICLE VIII
POSSESSION
 

8.01  
If Lessor shall be unable for any reason whatsoever to deliver possession of the
Leased Premises on the Commencement Date of the term hereof, Lessor shall not be
liable to Lessee for any damage caused thereby, not shall this Lease thereby
become void or voidable, not shall the term hereof be in any way extended, but
in any such event, Lessee shall not be liable for any rent herein provided until
such time as Lessor can and does deliver possession.
 

ARTICLE IX
TERMINATION & EXTENSION
 

9.01  
Lessee is hereby granted and shall, if not at the time in default under this
Lease, have an option to extend the term of this Lease from the termination date
hereon for an additional period of 120 months, but on the same terms, covenants,
and conditions herein contained, except that the rent may be increased within
Lessor’s discretion, notwithstanding any limitations herein.
 

9.02  
This option shall be exercised only by Lessee’s delivering to Lessor in person
or by United States Registered or Certified Mail, written notice of Lessee’s
election to extend the term of this Lease, on or before the 180 days prior to
the end of the term hereunder.
 

9.03  
In the event Lessee does not extend this Lease as herein provided and holds over
beyond the expiration of the term hereof, such holding over shall be deemed a
month-to-month tenancy only, at the rent herein provided, payable on the first
of each and every month thereafter until the tenancy is terminated in the manner
provided by law.
 

ARTICLE X
SURRENDER OF PREMISES
 
  10.01  Lessee shall, without demand therefore and at Lessee’s own cost and
expense within 3 days after expiration or sooner termination of the term hereof,
or of any
         extended term hereof, remove all property belonging to Lessee (other
than fixtures or improvements), repair all damage to the Leased Premises caused
by the Lessee, and 
                 restore the Leased Premises to the same or better condition
they were in at the commencement of this Lease, reasonable wear and tear
accepted. Any property not so
                 removed shall be deemed to have been abandoned by Lessee and
may be retained of or disposed of by Lessor. Any costs or expense, including
attorneys’ fees, incurred by
                 Lessor in removing such property shall be an obligation of the
Lessee.
 

--------------------------------------------------------------------------------


ARTICLE XI
CONDEMNATION
 

11.01  
If, during the term of this Lease or any extension or renewal thereof, all of
the Leased Premises should be taken for any public use under any law, ordinance,
or regulation or by right of eminent domain, or should be sold to the condemning
authority under threat of condemnation, this Lease shall terminate and the rent
shall be abated during the unexpired portion of this Lease, effective as of the
date of the taking of the said premises by the condemning authority.
 

11.02  
If less than all of the Leased Premises shall be taken for any public use under
any law, ordinance or regulation, or by right of eminent domain, or should be
sold to the condemning authority under threat of condemnation, then, at the
Lessor’s sole and exclusive discretion, this Lease shall either terminate or the
Lessor shall forthwith, at Lessor’s sole expense, restore and reconstruct the
building and other improvements situated on the Leased Premises, provided such
restoration and reconstruction shall make the same reasonably tenantable and
suitable for the use for which the premises are leased, and this Lease shall not
terminate. During such time as Lessee is unable to maintain possession of any
portion the Leased Premises as a result of condemnation, the rent payable
hereunder shall be equitably abated as to such portion on a daily ratable basis.
 

ARTICLE XII
DEFAULTS AND REMEDIES
 

12.01  
If Lessee shall allow the rent to be late more than five (5) days after the date
due, or shall remain in default under any other condition of this Lease for a
period of ten (10) days after written notice of such default from Lessor, or
should any person other than Lessee secure possession of the premises, or any
part thereof, by reason of any receivership, bankruptcy proceedings, or other
operation of law in any manner, whatsoever, Lessor may its sole and exclusive
option, without further notice to Lessee: accelerate the full rental amount due
for the remaining term hereof in which event the full rental amount due for the
remaining term hereof shall be immediately due and payable in full; terminate
this Lease in its entirety; without terminating the lease re-enter and take
possession of said premises and remove all persons and property therefrom,
without being deemed guilty by any means of trespass, and re-let the premises or
any part thereof, for all or any part of the remainder of the lease term, to a
party satisfactory to Lessor, and at such monthly rental as Lessor may be able
to secure; cure such default on Lessee’s behalf without thereby waiving such
default (and Lessor’s cost in undertaking such cure shall bear interest at the
highest lawful rate until Lessor is reimbursed in full); or exercise any other
rights or remedies as may be available to Lessor under applicable law. Should
Lessor take possession and be unable to re-let or should such monthly rental
obtained on re-letting be less than the rental Lessee is obligated to pay
hereunder, plus the expense of re-letting, including reasonable attorneys’ fees
and costs of any additional improvements for such new tenant, then Lessee shall
pay the amount of such deficiency to Lessor. It is expressly agreed that in the
event of default by Lessee hereunder, Lessor shall have a lien upon all goods,
chattels, or personal property of any description belonging to Lessee which are
placed in or become a part of the Leased Premises, as security for rent and
other obligations due and to become due for the remainder of the current lease
term, which lien shall not be in lieu of or in any way affect any statutory
Lessor’s lien given by law, but shall be cumulative thereto; and Lessee hereby
grants to Lessor a security interest in all such personal property placed in
said Leased Premises for such purposes. In the event of Lessor’s default, Lessor
may take possession of all of Lessee’s property on the premises and may sell the
same at public or private sale after giving Lessee reasonable notice of the time
and place of any such sale, for cash or on credit, or for prices and terms as
Lessor deems appropriate, with or without having the property present at such
sale. The proceeds of such sale will be applied first to the necessary and
proper expense of removing, storing, and selling such property, then to the
payment of any rent due or costs or expenses or attorneys’ fees incurred by the
Lessor or to be due or incurred under this Lease, with the balance, if any, to
be paid to Lessee. All rights and remedies of Lessor under this Lease shall be
cumulative, and none shall exclude any other right or remedy at law or equity.
Such rights and remedies may be exercised and enforced concurrently and whenever
and as often as occasion therefore arises.
 

 

12.02  
If the Lessor materially defaults in the performance of any term, covenant, or
condition required to be performed by Lessor under this Agreement, Lessee shall
give Lessor not less than thirty (30) days written notice to Lessor of such
default and Lessor shall undertake to cure such default to the reasonable
satisfaction of Lessee within said thirty (30) day period or if said cure cannot
be reasonably completed within such thirty (30) days Lessor shall commence
during said thirty (30) days and diligently pursue thereafter, a resolution of
said default reasonably acceptable to Lessee.
 

ARTICLE XIII
INSPECTION
 

13.01  
Lessee shall permit Lessor and its agents to enter into and upon the Leased
Premises at all reasonable times for the purpose of inspecting the same or for
the purpose of maintaining or making repairs or alterations to the building,
improvements, fixtures, or equipment therein.
 

 

--------------------------------------------------------------------------------


 
 
ARTICLE XIV
PARKING
 

14.01  
Lessor shall assign to Lessee that specified number of parking spaces as is
reasonably required by Lessee for Lessee’s occupancy which spaces shall be
located in the parking lot adjacent to the building affixed to the Leased
Premises. Lessor reserves the right from time to time, to designate or specify
different parking spaces from those initially assigned. Lessor shall have no
liability with respect to automobiles or contents thereof parked in said parking
spaces. Lessee shall adhere to and cause all of Lessee’s guests, employees,
agents, invitees, and Licensees, to adhere to any and all parking regulations as
from time to time established by Lessor. Any parking spaces not assigned to
Lessee for its use and occupancy may be used by Lessor for any other use or
purpose Lessor deems appropriate.
 

ARTICLE XV
ASSIGNMENT AND SUBLEASE
 

15.01  
Lessee shall not assign this Lease nor sublet all or any portion of the Leased
Premises without the prior written consent of Lessor.
 

15.02  
Lessor is expressly given the right to assign any or all of its interest under
the terms of this lease and upon such assignment shall have no further liability
or obligation hereunder.
 

ARTICLE XVI
MISCELLANEOUS
 

16.01  
All notices provided to be given under this Agreement shall be given by
Certified Mail or Registered Mail, addressed to the proper party, at the
following address:

Lessor’s Address:
Cordova Associates, LLC
Attn: Charles A. Emling, III
605 Chesapeake Dr.
Gulf Breeze, FL 32561



Lessee’s Address:
 
NT Corporation
815 South Palafox Place
Pensacola, FL 32501


All notices shall be deemed given when deposited in the United States Mail,
regardless of whether or not delivery occurs. The aforesaid address may be
changed by either party by giving notice such change as set forth herein to the
other party, provided that such notice is actually delivered.
 

--------------------------------------------------------------------------------



16.02  
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, legal
representatives, successors-in-interest, and assigns when permitted by this
Agreement.
 

16.03  
This Agreement shall be construed under and in accordance with the laws of the
State of Florida.
 

16.04  
In case any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Lease shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.
 

16.05  
This Lease Agreement constitutes the sole agreement of the parties hereto and
supersedes any prior understandings or written or oral agreements between the
parties respecting the subject matter contained herein.
 

16.06  
No amendment, modification, or alteration of the terms hereof shall be binding
unless the same is in writing, dated subsequent to the date hereof, and duly
executed by the parties hereto.
 

16.07  
The rights and remedies provided by this Lease are cumulative, and the use of
any one right or remedy by either party shall not preclude or waive its rights
to use any or all other remedies. Such remedies are given in addition to any
other rights the parties may have by law, statute, ordinance, equity, or
otherwise.
 

16.08  
No waiver of the parties hereto of any default or breach of any term, condition
or covenant of this Lease shall be deemed to be a waiver of any other breach of
the same or any other term, condition, or covenant contained herein. In the
event Lessee breaches any of the terms of this Agreement whereby the Lessor
employs attorneys to protect or enforce its rights hereunder and prevails, then
the Lessee agrees to pay to the Lessor all reasonable attorneys’ fees so
incurred by the Lessor.
 

16.09  
Neither Lessor nor Lessee shall be required to perform any term, condition, or
covenant in this Lease so long as such performance is delayed, prevented or
frustrated by any acts of God, strikes, walk-outs, material or labor
restrictions by any governmental authority, civil riot, floods, and any other
cause not reasonably within the control of the Lessor or Lessee, and which, by
the exercise of good diligence, Lessor or Lessee is unable, wholly or in part,
to prevent or overcome.
 

16.10  
Time is of the essence of this Agreement.
 

16.11  
If Lessor shall convey title to the demised premises pursuant to a sale or
exchange of said property, the Lessor shall not be liable to Lessee or any
immediate or remote assignee or successor of Lessee as to any act or omission
from and after such conveyance.
 

16.12  
RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE
EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY HEATH UNIT.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned Lessor and Lessee hereto have executed this
Agreement as of the date first written above.


 
 
 
 
Witness
Print Name Susan Forehand
 
 
 
Witness
Print Name Stephanie Oberhausen
 
 
 
Witness
Print Name Matthew Durney
 
 
 
Witness
Print Name Susan Forehand
LESSOR:
 
CORDOVA ASSOCIATES, LLC.
 
By: /s/ Charles A. Emling, III
CHARLES A. EMLING, III
Managing Member
 
 
 
 
 
LESSEE:
 
NT CORPORATION
 
By: /s/ Ray Russenberger
Ray D. Russenberger, President





STATE OF FLORIDA
COUNTY OF ESCAMBIA


The foregoing instrument was acknowledged before me this 7th day of September,
2000, by CHARLES A. EMLING, III, as its Managing Member of CORDOVA ASSOCIATES,
LLC, who ( ) is personally known to me or ( ) has produced a driver’s license as
identification and has not taken an oath.


                                       /s/ Susan Forehand
NOTARY PUBLIC-STATE OF FLORIDA
Commission No.: CC707094
Expiration Date: 2-6-02




STATE OF FLORIDA
COUNTY OF ESCAMBIA


The foregoing instrument was acknowledged before me this 7th day of September,
2000, by Ray D. Russenberger, as President of NT Corporation, and who ( ) is
personally known to me or ( ) has produced a driver’s license as identification
and has not taken an oath.


                                        /s/ Susan Forehand
NOTARY PUBLIC-STATE OF FLORIDA
Commission No.: CC707094
Expiration Date: 2-6-02


